DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 10/4/2021, overcomes the examiner’s rejection.  He allows claims 1-20.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

2.  No other issues exist.
	> The Terminal Disclaimer overcomes the double patenting rejection.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a proximity measurement system to comprise: a user tracking service to calculate a travel area of a user, the travel area representing an area around a travel path that the user has traveled on during a period of time, 
> The ability for the travel path to include a plurality of distinct geographic locations; 
> The ability for the proximity service to identify a reminder task created by the user, the reminder task having an associated point of interest; 
> The ability for identify a plurality of geographical locations of the point of interest; 
> The ability to calculate an effective proximity measure based on the travel area of the user and the plurality of geographical locations; and 
> The ability for a notification service to transmit a notification to the user when the user is within the effective proximity measure of any one of the plurality of geographical locations, 
> The ability for wherein it calculates the effective proximity measure, 
> The ability for the proximity service to determine a distance from the travel path in the travel area, the distance used to establish a border of the travel area, and the travel path being a portion of a route traveled in the travel area by the user during the period of time; 
> The ability to determine an average distance from the border to the plurality of geographical locations; 
> The ability to calculate the sum of the distance from the travel path to the border and the average distance from the border to the plurality of geographical locations; 
> The ability to identify a percentage value; and 
> The ability to calculate the effective proximity measure as a percentage of the sum using the percentage value.

5.  Note that prior art Chu, Yariz, Sabeta/Goldfinger and Liang, which was/were identified in the Non-Final rejection (as used in the parent application), do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.

6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:
US 9563880  Location aware personal scheduler

US 20110172887  VEHICLE ASSEMBLY CONTROL METHOD FOR COLLABORATIVE BEHAVIOR

US 20060058948  RECORDABLE LOCATION-BASED REMINDER SYSTEM ORGANIZER

US 20040230685  Location-based to-do list reminders

US 20030224762  Event reminder method

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414